DETAILED ACTION
		This Office action is in response to application filed on October 13, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 13, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding to claim 1, the prior art of record fails to disclose or suggest “first and second drives configured to respectively operate the first and second subconverters with cycling periods comprising: a conduction period during which power is provided to the output of the respective first or second subconverter via the respective first or second transformer; a reset period during which energy stored in the respective first or second transformer is released to reset the respective first or second transformer; and an idle period between the reset period and the conduction period; wherein the first drive is further configured to: phase shift the cycling periods in the first subconverter such that the conduction period of the first subconverter is at least partially complementary to the idle period of the second subconverter; and wherein the second drive is further configured to: phase shift the cycling periods in the second subconverter such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamp a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter; wherein the output of the first subconverter is coupled in parallel with the output of the second subconverter; and wherein the outputs of the first and second subconverters are coupled to the inductor” in combination with all other claim limitations. Claims 2-12 depend directly or indirectly from claim 1, and are, therefore, also allowed at least for the same reasons set above.

Regarding to claim 13, the prior art of record fails to disclose or suggest “operating the first and second subconverters with respective cycling periods, each cycling period comprising: a conduction period during which power is provided to the respective subconverter output via the respective transformer; a reset period during which energy stored in respective transformer is released to reset the respective transformer; and an idle period between the reset period and the conduction period; phase shifting the cycling periods in the first and second subconverters such that the conduction period of the first subconverter is at least partially complementary to the idle period of the second subconverter and such that the conduction period of the second subconverter is at least partially complementary to the idle period of the first subconverter; and clamping a voltage across a winding of the transformer of the first subconverter to substantially prevent a first resonance voltage from propagating in the first subconverter during the idle period of the first subconverter” in combination with all other claim limitations. Claims 14-20 depend directly or indirectly from claim 13, and are, therefore, also allowed at least for the same reasons set above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL O. DE LEÓN DOMENECH whose telephone number is (571)270-0517.  The examiner can normally be reached on 8:00 a.m. - 5:00 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571)272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAFAEL O DE LEON DOMENECH/Primary Examiner, Art Unit 2838